

ASSIGNMENT AND BILL OF SALE
 
Reference is hereby made to the letter agreement dated the date hereof (the
“Agreement”) among Vyteris, Inc., a Delaware corporation ("Vyteris"), Vyteris,
Inc., a Nevada corporation and Ferring Pharmaceuticals, Inc., a Delaware
corporation (“Ferring”).  Each capitalized term used herein and not defined
herein shall have the meaning ascribed to it in the Agreement.
 
Vyteris, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, does hereby grant, sell, assign, transfer, set
over, deliver and convey unto Ferring the Purchased Assets, including, without
limitation, the assets described in Schedule 1 attached hereto.
 
TO HAVE AND TO HOLD the same unto the said Ferring, its successors and assigns,
forever.
 
Vyteris hereby agrees to execute and deliver such further instruments of
conveyance, transfer and assignment and to take such other and further action as
Ferring may reasonably request more effectively to sell, assign, transfer, set
over, deliver and convey any of the Purchased Assets hereunder and to confirm
title thereto to Ferring, and to assist in the collection or reduction to
possession thereof and to exercise rights with respect thereto.
 
Vyteris hereby constitutes and appoints Ferring and its successors and assigns
as Vyteris' true and lawful attorney, with full power of substitution, in
Vyteris' name and stead, but on behalf and for the benefit of Ferring and its
successors and assigns, to demand and receive any and all of the Purchased
Assets and to give receipts and releases for and in respect of the same, and any
part thereof, and from time to time to institute and prosecute in Vyteris' name,
or otherwise, for the benefit of Ferring and its successors and assigns, any and
all proceedings at law, in equity or otherwise, which Ferring and its successors
or assigns may deem proper for the collection or reduction to possession of any
of the Purchased Assets or for the collection and enforcement of any claim or
right of any kind hereby granted, sold, assigned, transferred, set over,
delivered and conveyed, or intended to be, and to do all acts and things in
relation to the Purchased Assets which Ferring and its successors and assigns
shall deem desirable, Vyteris hereby declaring that the foregoing powers are
coupled with an interest and are and shall be irrevocable by Vyteris or by its
dissolution or in any manner or for any reason whatsoever.
 
The representations, warranties and covenants of Vyteris contained in the
Agreement shall not merge into but shall survive this Assignment and Bill of
Sale and become a part hereof and shall continue in full force and effect from
and after the date hereof.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Vyteris has caused this Assignment and Bill of Sale to be
executed and delivered by its duly authorized officers as of the ______ day of
March, 2009.

 
Attest:
 
VYTERIS, INC., a Delaware corporation
             
By:
 /s/ Joseph N. Himy  
By:
/s/ Haro Hartounian  
Name: Joseph N. Himy
 
Name: Haro Hartounian
 
Title:   Chief Financial Officer and
 
Title:   Chief Executive Officer
              Principal Accounting Officer      



Acknowledged and Agreed by:


VYTERIS, INC., a Nevada Corporation
   
By:
      /s/ Haro Hartounian
Name: Haro Hartounian
Title:   Chief Executive Officer


 
2

--------------------------------------------------------------------------------

 

SCHEDULE 1

 
The Purchased Assets include the following:

 
See Attached
 
 
 

--------------------------------------------------------------------------------

 